
	
		I
		111th CONGRESS
		1st Session
		H. R. 1140
		IN THE HOUSE OF REPRESENTATIVES
		
			February 23, 2009
			Mr. Weiner introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Education and Labor, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Low-Income Home Energy Assistance Act of
		  1981 to extend energy assistance to households headed by certain senior
		  citizens.
	
	
		1.Short titleThis Act may be cited as the
			 Home Energy Assistance Targeted for
			 Seniors Act.
		2.AmendmentsThe Low-Income Home Energy Assistance Act of
			 1981 (42 U.S.C. 8621 et seq.) is amended—
			(1)in the heading of
			 title XXVI, by inserting AND
			 SENIOR after LOW-INCOME;
			(2)in section 2601,
			 by inserting and Senior after Low-Income;
			(3)in section
			 2603—
				(A)by redesignating
			 paragraphs (7) through (11) as paragraphs (8) through (12), respectively;
			 and
				(B)by inserting after
			 paragraph (6) the following new paragraph:
					
						(7)The term
				low-income household includes a household described in section
				2605(b)(2)(C).
						;
				(4)in
			 section 2604(d)(2), by striking (A) and (B) both places it
			 appears and inserting (A), (B), and (C);
			(5)in section
			 2605(b)—
				(A)in paragraph
			 (2)—
					(i)by
			 striking or at the end of subparagraph (A);
					(ii)by
			 inserting or at the end of subparagraph (B); and
					(iii)by
			 adding at the end the following new subparagraph:
						
							(C)households with
				incomes which do not exceed an amount equal to the State median income, with at
				least 50 percent of the household income attributable to persons who are at
				least 65 years
				old;
							;
					(B)in paragraph (5),
			 by striking clauses (2)(A) and (2)(B) and inserting
			 subparagraphs (A), (B), and (C) of paragraph (2); and
				(C)in paragraph (8),
			 by striking clause (2)(B) and inserting subparagraphs (B)
			 or (C) of paragraph (2);
				(6)in section
			 2607A(b), by inserting and senior after to the
			 low-income; and
			(7)in
			 section 2607B(a)—
				(A)in paragraph (1),
			 by inserting and senior after low-income;
			 and
				(B)in paragraph (3),
			 by striking families and inserting
			 households.
				3.Conforming
			 referencesAny reference in
			 Federal law or regulations to the Low-Income Home Energy Assistance Act of 1981
			 or to the Low-Income Home Energy Assistance program shall be deemed to be a
			 reference to the Low-Income and Senior Home Energy Assistance Act of 1981 or to
			 the Low-Income and Senior Home Energy Assistance program, as
			 appropriate.
		
